 1 MARK D. LONERGAN (State Bar No. 143622)
   MARY KATE SULLIVAN (State Bar No. 180203)
 2 ALISA A. GIVENTAL (State Bar No. 273551)
   LASZLO LADI (State Bar No. 265564)
 3 SEVERSON & WERSON
   A Professional Corporation
 4 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 5 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
 6
   Attorneys for Defendants
 7 WELLS FARGO BANK, N.A.

 8

 9                                    UNITED STATES DISTRICT COURT

10                    EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

11

12 JOSEPH VASQUEZ,                                          Case No. 2:19-cv-01759-TLN-EFB
13                      Plaintiff,                          JOINT MOTION TO EXTEND DEADLINE
                                                            TO RESPOND TO COMPLAINT; ORDER
14             vs.

15 TRANS UNION, LLC.; EXPERIAN
   INFORMATION SOLUTIONS, INC.;
16 EQUIFAX INFORMATION SERVICES,
   LLC; SYNCHRONY BANK, CITIBANK,
17 N.A., WEBBANK, WELLS FARGO BANK,
   N.A., AND JPMORGAN CHASE BANK,
18 N.A.,

19                      Defendants.
20

21            Pursuant to United States District Court, Eastern District of California, Civil Local Rule
22 144(a), which requires Court approval for any extension to respond to the initial complaint beyond

23 28 days, plaintiff Joseph Vasquez (“Plaintiff”), through his undersigned counsel, and Wells Fargo

24 Bank, N.A. (“Defendant”), by and through its undersigned counsel, hereby jointly move for an

25 extension for Defendant to file its responsive pleading based on the following facts:

26            1.        Defendant’s deadline to respond to the initial complaint was October 2, 2019;
27            2.        Plaintiff and Defendant entered into a stipulation to postpone the response deadline
28 to October 28, 2019;

     08999.0317/15085816.1                                1
                     JOINT MOTION TO EXTEND DEADLINE TO RESPOND TO COMPLAINT; [PROPOSED] ORDER
 1          3.      Plaintiff and Defendant are engaged in settlement discussions and informal fact

 2 finding and jointly move to extend the response deadline to November 25, 2019.

 3          IT IS SO STIPULATED.

 4 DATED: October 23, 2019                      GALE, ANGELO, JOHNSON, & PRUETT, P.C.

 5
                                                By:                 /s/ Joseph Angelo
 6
                                                                      Joesph Angelo
 7
                                                Attorneys for Plaintiff JOSEPH VASQUEZ
 8

 9 DATED: October 23, 2019                      Respectfully submitted,
10                                              SEVERSON & WERSON
11                                              A Professional Corporation

12
                                                By:                 /s/ Laszlo Ladi
13                                                                      Laszlo Ladi
14
                                                Attorneys for Defendants WELLS FARGO BANK,
15                                              N.A.

16
            I, Laszlo Ladi, am the ECF user whose identification and password are being used to file
17
     this Stipulation. I hereby attest that Joesph Angelo has concurred in this filing.
18                                                                                   By: /s/ Laszlo Ladi

19

20                                                 ORDER

21          Pursuant to the joint stipulation of plaintiff Joseph Vasquez and defendant Wells Fargo

22 Bank, N.A., and good cause appearing, the deadline for Defendant to respond to Plaintiff’s

23 complaint is hereby extended to November 25, 2019. No other deadlines shall be affected by this

24 Order.

25          IT IS SO ORDERED.

26 DATED: October 24, 2019
                                                                  Troy L. Nunley
27
                                                                  United States District Judge
28

                                                       2
                              JOINT MOTION TO EXTEND DEADLINE TO RESPOND TO COMPLAINT; ORDER
